Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the non-provisional application filed 05/11/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 13 recites wherein the elastic band includes a perforation, and wherein the elastic band is configured to break along the perforation when the first sheath expands.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2004/0230096 (Stefanchik et al.)
Regarding claims 1, 2, 8  Stefanchik et al. discloses as shown in Figures 1-2B,  a sheath assembly comprising: a first sheath (sheath 27, see paragraph [0017]) including a first sheath first end portion, a first sheath second end portion opposite the first sheath first end portion, a first sheath inner surface, and a first sheath outer surface opposite the first sheath inner surface, the first sheath inner surface defining a first sheath lumen extending along a first sheath longitudinal axis between the first sheath first end portion and the first sheath second end portion; a second sheath (accessory guide 50, see paragraph [0018]) including a second sheath first end portion, a second sheath second end portion opposite the second sheath first end portion, a second sheath inner surface, and a second sheath outer surface opposite the second sheath inner surface, the second sheath inner surface defining a second sheath lumen extending along a second sheath longitudinal axis between the second sheath first end portion and the second sheath second end portion; and an attachment mechanism (rail 30, mating member 40, see paragraph [0023]) securing the second sheath to the first sheath such that a first portion of the second sheath outer surface interfaces with a portion of the first sheath outer surface, wherein the second sheath includes a second portion of the second sheath outer surface that is opposite the first portion of the second sheath outer surface, wherein the second sheath is capable of transitioning between an expanded state and a collapsed state (see paragraph [0043] disclosing accessory guide 50 is made of flexible materials known to be capable of moving from a collapsed to expanded state), the second portion of the second sheath outer surface being closer to the first sheath outer surface in the collapsed state than in the expanded state, wherein the sheath assembly is configured to be inserted within a vessel lumen, and wherein the second sheath is configured to transition from the expanded state to the collapsed state when the second portion of the second sheath outer surface comes into contact with a vessel wall defining the vessel lumen, wherein the attachment mechanism secures the second sheath to the first sheath in a stacked arrangement.
Claim(s) 1, 2, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2006/0235458 (Belson)
Regarding claims 1, 2, 8-10   Belson discloses as shown in Figures 3A-3E, 14D, 15A, 15B  a sheath assembly comprising: a first sheath (instrument 1500, see paragraph [0105]) including a first sheath first end portion, a first sheath second end portion opposite the first sheath first end portion, a first sheath inner surface, and a first sheath outer surface opposite the first sheath inner surface, the first sheath inner surface defining a first sheath lumen extending along a first sheath longitudinal axis between the first sheath first end portion and the first sheath second end portion; a second sheath (working channel 1520, see paragraph [0105]) including a second sheath first end portion, a second sheath second end portion opposite the second sheath first end portion, a second sheath inner surface, and a second sheath outer surface opposite the second sheath inner surface, the second sheath inner surface defining a second sheath lumen extending along a second sheath longitudinal axis between the second sheath first end portion and the second sheath second end portion; and an attachment mechanism (attachment 1525, see paragraph [0105]) securing the second sheath to the first sheath such that a first portion (portion generally indicated as C) of the second sheath outer surface interfaces with a portion of the first sheath outer surface, wherein the second sheath includes a second portion (portion generally indicated as D) of the second sheath outer surface that is opposite the first portion of the second sheath outer surface, wherein the second sheath is capable of transitioning between an expanded state and a collapsed state (see Figures 15A, 15B), the second portion of the second sheath outer surface being closer to the first sheath outer surface in the collapsed state than in the expanded state, wherein the sheath assembly is configured to be inserted within a vessel lumen, and wherein the second sheath is configured to transition from the expanded state to the collapsed state when the second portion of the second sheath outer surface comes into contact with a vessel wall defining the vessel lumen, wherein the attachment mechanism secures the second sheath to the first sheath in a stacked arrangement.  Belson also discloses wherein the second sheath includes a first portion (generally indicated as A) of the second sheath inner surface adjacent to the first portion of the second sheath outer surface and a second portion (generally indicated as B) of the second sheath inner surface adjacent to the second portion of the second sheath outer surface, and wherein the second sheath is configured such that in the collapsed state the first portion of the second sheath inner surface contacts the second portion of the second sheath inner surface, wherein in the collapsed state a distance between the second portion of the second sheath outer surface and the first portion of the second sheath outer surface is equal to or less than 1 mm. 

    PNG
    media_image1.png
    792
    488
    media_image1.png
    Greyscale



Claim(s) 1, 2, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2006/0235458 (Belson)
Regarding claim 1, 2, 8-10   Belson under an alternative interpretation discloses as shown in Figure 3A, a sheath assembly comprising: a first sheath (instrument 30, see paragraph [0063]) including a first sheath first end portion, a first sheath second end portion opposite the first sheath first end portion, a first sheath inner surface, and a first sheath outer surface opposite the first sheath inner surface, the first sheath inner surface defining a first sheath lumen extending along a first sheath longitudinal axis between the first sheath first end portion and the first sheath second end portion; a second sheath (instrument 55, see paragraph [0091]) including a second sheath first end portion, a second sheath second end portion opposite the second sheath first end portion, a second sheath inner surface, and a second sheath outer surface opposite the second sheath inner surface, the second sheath inner surface defining a second sheath lumen extending along a second sheath longitudinal axis between the second sheath first end portion and the second sheath second end portion; and an attachment mechanism (discrete attachments 59, see paragraph [0081]) securing the second sheath to the first sheath such that a first portion of the second sheath outer surface interfaces with a portion of the first sheath outer surface, wherein the second sheath includes a second portion of the second sheath outer surface that is opposite the first portion of the second sheath outer surface, wherein the second sheath is capable of transitioning between an expanded state and a collapsed state, the second portion of the second sheath outer surface being closer to the first sheath outer surface in the collapsed state than in the expanded state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the clUaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0230096 (Stefanchik et al.) in view of U.S. Patent Publication Number 2006/0235458 (Belson).
Regarding claim 3 Stefanchik fails to disclose wherein the second sheath is biased to the expanded state, and wherein the second sheath is configured such that the bias to the expanded state is overcome when the second portion of the second sheath outer surface comes into contact with the vessel wall. 
Belson, from the same field of endeavor teaches a similar assembly as shown in Figures 12-13a where a second sheath (semi-tube 1020, see paragraph [0101]) wherein the second sheath is biased to the expanded state, and wherein the second sheath is configured such that the bias to the expanded state is overcome when the second portion of the second sheath outer surface comes into contact with the vessel wall.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Stefanchik by substituting the material of the second sheath disclosed by Stefanchik for the material of the second sheath disclosed by Belson such that the second sheath is biased to the expanded state, and wherein the second sheath is configured such that the bias to the expanded state is overcome when the second portion of the second sheath outer surface comes into contact with the vessel wall because it would only require the simple substitution of one known alterative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0230096 (Stefanchik et al.) in view of U.S. Patent Publication Number 2003/0130564 (Martone et al.)
Regarding claim 4, Stefanchik fails disclose the first sheath has a first hardness and the second sheath has a second hardness, and wherein the first hardness is greater than the second hardness. 
Martone, from the same filed of endeavor teaches a similar assembly as shown in Figure 3, where a first sheath (working channel 120, see paragrpah [0054])  having a first hardness and a second sheath (sheath 110, see paragraph [0041]) having a second hardness, wherein the first hardness is greater than the second hardness, for the purpose of reducing friction within the first sheath. See paragraph [0010].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Stefanchik by substituting the materials of the first and second sheath disclosed by Stefanchik for the materials of the first and second sheath disclosed by Martone such that the first sheath has a first hardness and the second sheath has a second hardness, and wherein the first hardness is greater than the second hardness in order to reduce friction within the first sheath .
Regarding claim 5, Stefanchik in view of Martone et al discloses the second sheath is capable of transitioning from the expanded state to the collapsed state while the first sheath is maintained in a first sheath expanded state. See paragraph [0101] and Figures 12, 13 of Belson. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson)
Regarding claim 6, Belson discloses the first sheath lumen defines a first sheath lumen cross-sectional area and the second sheath lumen defines an expanded state second sheath lumen cross-sectional area when the second sheath is in the expanded state. See Figures 15, 16.
Belson fails to disclose the first sheath lumen cross-sectional area is greater than the expanded state second sheath lumen cross-sectional area. 
However, Belson contemplates in the other embodiments the first sheath lumen cross-sectional area is greater than the expanded state second sheath lumen cross-sectional area; see paragraph [0105] and Figures 2B and 14D; and that the size of the first sheath lumen relative to the second is dependent on the degree of working channel deployment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Belson in Figure 15 such that the first sheath lumen cross-sectional area is greater than the expanded state second sheath lumen cross-sectional area by substituting the first sheath lumen cross-sectional area and the expanded state second sheath lumen cross-sectional area disclosed in Figures 15, 16 for one where the first sheath lumen cross-sectional area is greater than the expanded state second sheath lumen cross-sectional area; see paragraph [0105] and Figures 2B and 14D; because it would only the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson) in view of U.S. Patent Publication Number 2002/0058857 (Smith)
Regarding claim 7, Belson fails to disclose, wherein the expanded state second sheath lumen cross-sectional area includes a diameter between 1 mm and 3 mm. 
Smith, from the same field of endeavor teaches a similar sheath a shown in Figure 4 where the expanded state second sheath lumen cross-sectional area includes a diameter between 1 mm and 3 mm is typical. see paragraph [0004].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Belson by substituting the expanded state second sheath lumen cross-sectional area includes a diameter between 1 mm and 3 mm disclosed by Belson for the one disclosed by Smith such that  the expanded state second sheath lumen cross-sectional area includes a diameter between 1 mm and 3 mm because it would only the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007)
	
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson) in view of U.S. Patent Number 5,643,175 (Adair)
Regarding claim 11, 12 Belson under the alternative interpretation fails to disclose  wherein the attachment mechanism comprises an elastic band attached to the first portion of the second sheath outer surface and extending around at least a portion of the first sheath outer surface, wherein the second portion of the second sheath outer surface is free of the elastic band. 
Adair, from the same field of endeavor teaches a similar assembly as shown in Figure 30 wherein an attachment mechanism (sterile elastic band 256), in the form of an elastic band, is used to attach a first portion of the second sheath outer surface and extending around at least a portion of the first sheath outer surface, wherein the second portion of the second sheath outer surface is free of the elastic band. See col. 10, lines 30-49.
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the assembly disclosed by Belson by substituting discrete attachments 59 disclosed by Belson for the sterile elastic band disclosed by Adair because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0230096 (Stefanchik et al.)
Regarding claim 14, Stefanchik discloses the attachment mechanism includes an attachment mechanism surface (contour 132, see paragraph [0037]) in contact with the first sheath outer surface, and wherein the attachment mechanism surface is configured to impart a frictional force at the first sheath outer surface sufficient to prohibit relative movement between the first sheath and the second sheath upon an insertion force applied. See paragraph [0038].
Stefanchik fails to disclose the force is up to 12 lbf. 
However, Stefanchik clearly recognizes the force is result effective variable for the purpose of allowing the accessory to slide when preparing the assembly, but the accessory remaining when in use. See paragraph [0038].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Stefanchik such that the attachment mechanism surface is configured to impart a frictional force at the first sheath outer surface sufficient to prohibit relative movement between the first sheath and the second sheath upon an insertion force applied up to 12 lbf because it would only require the optimization of a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson) in view of U.S. Patent Publication Number 2001/0012946 (MacKenzie et al.)
Regarding claims 15, 18, 19 Belson under the alternative interpretation discloses as shown in Figure 3A,  an add-on sheath kit a sheath (instrument 30, see paragraph [0063]) including a sheath first end portion, a sheath second end portion opposite the sheath first end portion, a sheath inner surface, and a sheath outer surface opposite the sheath inner surface, the sheath inner surface defining a sheath lumen extending along a sheath longitudinal axis between the sheath first end portion and the sheath second end portion; and an attachment mechanism mechanism (discrete attachments 59, see paragraph [0081]) comprising a band attached to a first portion of the sheath outer surface and extending out from the first portion of the sheath outer surface away from the sheath, wherein the sheath includes a second portion of the sheath outer surface that is opposite the first portion of the sheath outer surface, wherein the sheath is configured to transition between an expanded state and a collapsed state, the second portion of the sheath outer surface being closer to the first portion of the sheath outer surface in the collapsed state than in the expanded state, wherein the sheath is configured to be inserted within a vessel lumen, wherein the sheath is configured to transition from the expanded state to the collapsed state when the second portion of the sheath outer surface comes into contact with a vessel wall defining the vessel lumen, and wherein the sheath is biased to the expanded state and configured such that the bias to the expanded state is overcome when the second portion of the sheath outer surface comes into contact with the vessel wall, wherein in the collapsed state a distance between the second portion of the sheath outer surface and the first portion of the sheath outer surface is equal to or less than 1 mm.
Belson fails to disclose a packaging container defining a closed interior volume, the closed interior volume of the packaging container comprising the sheath.
MacKenzie et al., from the same field of endeavor teaches a similar kit as shown in Figure 7, the kit including a packaging container defining a closed interior volume, the closed interior volume of the packaging container comprising the sheath, for the purpose of maintaining the sheath in a sterile condition prior to use.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the kit disclosed by Belson to include the packaging container defining a closed interior volume, the closed interior volume of the packaging container comprising the sheath in order to maintain the sheath in a sterile condition prior to use.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson) in view of U.S. Patent Publication Number 2001/0012946 (MacKenzie et al.) as applied to claim 15 above, and further in view of U.S. Patent Publication Number 2020/0046201 (Ho et al.)
Regarding claim 16, Belson in view of Mackenzie fail to disclose wherein the closed interior volume of the packaging container further comprises: a clip including a first clip securement portion configured to receive the sheath and a second clip securement portion, spaced from the first clip securement portion, configured to receive a second sheath such that the clip is configured to secure the sheath to the second sheath. 
Ho, from the same field of endeavor teaches a similar kit as shown in Figure 3, which includes a clip (clips not shown, see paragraph [0040]) for the purpose of fixing one sheath to another. see paragraph [0040].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the kit disclosed by Belson to include the clips disclosed by Ho in order to provide an additional means to sure one portion of the sheath to a second sheath.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson) in view of U.S. Patent Publication Number 2001/0012946 (MacKenzie et al.), U.S. Patent Publication Number 2020/0046201 (Ho et al.)
 as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2016/0058413 (Corl)
	Regarding claim 17, Belson discloses the closed interior volume of the packaging container further comprises: a proximal hub at the sheath first end portion; see Figure 2C; the proximal hub comprising: a clip attachment interface (outer surface of proximal end 110) configured to receive the first clip securement portion for securing the proximal hub of the sheath to a second proximal hub of the second sheath; an instrument insertion port (one of luck fittings 130, 132, see paragraph [0071].) in communication with the sheath lumen.
Belson fails to disclose a flush port, spaced from the instrument insertion port, in communication with the sheath lumen. 
Corl, from a related field of endeavor teaches a similar kit as show in Figure 2, where the hub includes a flush port (flush portion 120, see paragraph [0023]) for the purpose of allowing the sheath lumen to flushed to remove the air. See paragraph [0023].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the kit disclosed by Belson to include the flush port disclosed by Corl into the hub disclosed by Belson in order to configure the sheath to be flushed and remove air.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0235458 (Belson) in view of U.S. Patent Publication Number 2002/0032459 (Horzewski)
Regarding claim 20,  Belson discloses as shown in figures 15A, 15B a method of using a sheath assembly, the method comprising the steps of: securing a second sheath (working channel 1520, see paragraph [0105]) to a first sheath (instrument 1500, see paragraph [0105]) via an attachment mechanism (attachment 1525, see paragraph [0105]) such that a first portion of a second sheath outer surface interfaces with a first sheath outer surface; transitioning the second sheath from an expanded state to a collapsed state upon inserting the second sheath into the patient; see paragraph [0064];  and inserting an instrument through the second sheath and causing the second sheath to transition from the collapsed state to the expanded state. See paragraph [0065].

Belson fails to disclose inserting a guidewire to a region of interest within a patient; placing the first sheath over the guidewire and inserting the first sheath and the second sheath into the patient through a single access site at the patient, the second sheath collapsing to the collapsed state in a direction toward the first sheath.
Horzewski, from the same field of endeavor teaches a similar method as shown in Figure 1, which includes the step of inserting a guidewire to a region of interest within a patient; placing the first sheath over the guidewire into the patient through a single access site at the patient, for the purpose of guiding the sheath to the treatment site. See paragraph [0063].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to including the step of placing the first sheath over the guidewire and inserting the first sheath into the patient through a single access site at the patient in the method disclosed by Belson which would necessarily result in placing the first sheath over the guidewire and inserting the first sheath and the second sheath into the patient through a single access site at the patient, in order to guide the sheath to the treatment site.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to collapsing to the collapsed state in a direction toward the first sheath because it only represents choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Belson clearly disclose transitioning the second sheath from an expanded state to a collapsed; see Figures 15, 16; collapsing the sheath in a particular direction (toward or away from the first sheath) is one of the finite number of identified, predictable steps of accomplishing what Belson discloses, with a reasonable expectation of success
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771